Case: 22-10077    Document: 00516220389        Page: 1    Date Filed: 02/28/2022




          United States Court of Appeals
               for the Fifth Circuit                                 United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     February 28, 2022
                                No. 22-10077
                                                                       Lyle W. Cayce
                                                                            Clerk
   U.S. Navy Seals 1-26; U.S. Navy Special Warfare
   Combatant Craft Crewmen 1-5; U.S. Navy Explosive
   Ordnance Disposal Technician 1; U.S. Navy Divers 1-3,

                                                         Plaintiffs—Appellees,

                                    versus

   Joseph R. Biden, Jr., in his official capacity as
   President of the United States of America; Lloyd
   Austin, Secretary, U.S. Department of Defense,
   individually and in his official capacity as United
   States Secretary of Defense; United States
   Department of Defense; Carlos Del Toro, individually
   and in his official capacity as United States Secretary
   of the Navy,

                                                    Defendants—Appellants.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 4:21-CV-1236


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:
         The district court preliminarily enjoined the Department of Defense
   (“DoD”), United States Secretary of Defense Lloyd Austin, and United
Case: 22-10077        Document: 00516220389              Page: 2       Date Filed: 02/28/2022

                                          No. 22-10077


   States Secretary of the Navy Carlos Del Toro from enforcing certain
   COVID-19 vaccination requirements against 35 Navy special warfare
   personnel and prohibited any adverse actions based on their religious
   accommodation requests. 1            It later declined to stay the injunction.
   Defendants now seek a partial stay pending appeal insofar as the injunction
   precludes them from considering Plaintiffs’ vaccination statuses “in making
   deployment, assignment and other operational decisions.” The Navy has
   granted hundreds of medical exemptions from vaccination requirements,
   allowing those service members to seek medical waivers and become
   deployable. But it has not accommodated any religious objection to any
   vaccine in seven years, preventing those seeking such accommodations from
   even being considered for medical waivers. We DENY Defendants’ motion.

                                   I. Background
                                               A.
           President Biden “direct[ed] the [DoD] to look into how and when
   they [would] add COVID-19 vaccination to the list of required vaccinations
   for members of the military.” Thereafter, the DoD and the Navy issued a
   serious of orders and directives implementing mandatory COVID-19 vaccine
   requirements.
           Pertinent to this case, Secretary Del Toro issued “ALNAV 062/21,”
   which ordered all “active duty Service Members . . . to be fully vaccinated
   within 90 days” and “all Reserve Component Service Members . . . to be
   fully vaccinated within 120 days.” Secretary Del Toro’s order “exempted


           1
             At least two other district courts have recently enjoined the same, or similar,
   polices with respect to other service members. See Air Force Officer v. Austin, ___ F. Supp.
   3d ____, No. 5:22-cv-00009-TES, 2022 WL 468799 (M.D. Ga. Feb. 15, 2022); Seal v.
   Biden, No. 8:21-cv-2429-sdm-tgw, 2022 WL 520829 (M.D. Fla. Feb. 18, 2022). Two other
   courts found similar challenges non-justiciable. See Church v. Biden, No. 21-2815 (CKK),
   2021 WL 5179215 (D.D.C. Nov. 8, 2021); Robert v. Austin, No. 21-cv-02228-RM-STV,
   2022 WL 103374 (D. Colo. Jan. 11, 2022).




                                                2
Case: 22-10077       Document: 00516220389            Page: 3   Date Filed: 02/28/2022




                                    No. 22-10077


   from mandatory vaccination” service members “actively participating in
   COVID-19 clinical trials.” His order warned that “failure to comply is
   punishable as a violation of a lawful order” and “may result in punitive or
   adverse administrative action or both.” It also authorized the Chief of Naval
   Operations and Commandant of the Marine Corps “to exercise the full range
   of administrative and disciplinary actions to hold non-exempt Service
   Members appropriately accountable.” Such actions “include, but [are] not
   limited to, removal of qualification for advancement, promotions,
   reenlistment, or continuation, consistent with existing regulations, or
   otherwise considering vaccination status in personnel actions as
   appropriate.”
            The next day, consistent with Secretary Del Toro’s order, the Navy
   issued    “NAVADMIN         190/21,”       which    “provides   guidance”   on
   implementing the vaccine mandate within the Navy. NAVADMIN 190/21
   states that “COVID-19 vaccination is mandatory for all DoD service
   members who are not medically or administratively exempt.” Religious
   accommodations fall under administrative exemptions. Again, “service
   members who are actively participating in COVID-19 clinical trials are
   exempt from mandatory vaccination against COVID-19.” NAVADMIN
   190/21 also specifies that the “COVID Consolidated Disposition Authority
   (CCDA)” will determine “ultimate disposition” of Navy service members
   who remain unvaccinated. The CCDA “serve[s] as the central authority for
   adjudication and will have at his or her disposal the full range of
   administrative and disciplinary actions.”
            The Navy, moreover, mandated FDA-approved COVID-19
   vaccinations under its Manual of the Medical Department (“MANMED”).
   MANMED § 15-105, covering special operations service members, provides:
   “[special operations] designated personnel refusing to receive recommended
   vaccines . . . based solely on personal or religious beliefs are disqualified.



                                          3
Case: 22-10077     Document: 00516220389          Page: 4   Date Filed: 02/28/2022




                                   No. 22-10077


   This provision does not pertain to medical contraindications or allergies to
   vaccine administration.” Service members who are “disqualified” under the
   MANMED have been rendered “non-deployable.”
         The Commander of Naval Special Warfare Command later issued
   “Trident Order #12.” The order set a deadline of October 17, 2021, for
   unvaccinated service members to receive their first jab or submit an
   exemption request. And it provides that “exemptions for medical and/or
   administrative (including religious) reasons will be adjudicated via service
   policies.” Further, “special operations designated personnel (SEAL and
   SWCC) refusing to receive recommended vaccines based solely on personal
   or religious beliefs will still be medically disqualified.” But, like MANMED
   § 15-105(3)(n)(9), Trident Order #12 “does not pertain to medical
   contraindications or allergies to vaccine administration.” Any “waiver from
   medical requirements for special operations qualification requires a separate
   waiver that is in addition to waiver of the COVID-19 vaccine requirement for
   all service members.”
          The Navy subsequently issued “NAVADMIN 225/21,” designating
   the Chief of Naval Personnel as the CCDA and providing procedural
   guidance for administrative disposition of unvaccinated Navy service
   members. NAVADMIN 225/21 mandates “administrative separation” of
   all “Navy service members refusing the COVID-19 vaccination, absent a
   pending or approved exemption.” It also authorizes commanding officers to
   “to temporarily reassign Navy service members who refuse the COVID-19
   vaccine, regardless of exemption status, based on operational readiness or
   mission requirements.” In addition, “Commands shall not allow those
   refusing the vaccine to promote/advance, reenlist, or execute orders, with
   the exception of separation orders, until the CCDA has completed
   disposition of their case.” Commanders “shall delay the promotion of any
   officer” and “withhold the advancement of any enlisted member” who



                                        4
Case: 22-10077      Document: 00516220389          Page: 5    Date Filed: 02/28/2022




                                    No. 22-10077


   refuses the vaccine. Service members separated for refusing the vaccine
   “will not be eligible for involuntary separation pay and will be subject to
   recoupment of any unearned special or incentive pays.” The CCDA may
   also “seek recoupment of applicable bonuses, special and incentive pays, and
   the cost of training and education for service members refusing the vaccine.”
          The Navy finally issued “NAVADMIN 256/21” to specify that
   “service members with approved or pending COVID-19 vaccination
   exemption requests shall not be processed for separation or be subject
   to . . . other administrative actions . . . due solely to their lack of COVID-19
   vaccination.”   Unvaccinated service members, however, “regardless of
   exemption status, may be temporarily reassigned . . . based on operational
   readiness and mission requirements.” NAVADMIN 256/21 further requires
   service members whose COVID-19 vaccination exemption requests are
   denied to receive the vaccine within five days of the denial, or else they “will
   be processed for separation and be subject to . . . other administrative
   actions.”

                                         B.
          Plaintiffs are 35 Navy service members assigned to Naval Special
   Warfare Command units. They comprise over two dozen SEALs, plus
   Special Warfare Combatant Craft Crewmen (SWCC), an Ordnance Disposal
   Technician (EOD), and three Divers (collectively, “Plaintiffs”).             In
   November 2021, they sued President Biden, Secretary Austin, Secretary Del
   Toro, and the DoD (collectively, “Defendants”), challenging the Navy’s
   COVID-19 vaccine policies, on their face and as applied, under the Religious




                                          5
Case: 22-10077         Document: 00516220389               Page: 6      Date Filed: 02/28/2022




                                          No. 22-10077


   Freedom Restoration Act of 1993, 42 U.S.C. §§ 2000bb et seq., and the free
   exercise clause of the First Amendment. 2
           Shortly thereafter, Plaintiffs moved for a preliminary injunction. The
   district court held a hearing at which Plaintiffs presented live testimony and
   other evidence. We describe in detail the relevant evidence in the record and
   the district court’s factual findings.

                                                 i.
           As of November 2021, 99.4% of active-duty Navy service members
   had been fully vaccinated against COVID-19. Before and after vaccines
   became available, several Plaintiffs deployed overseas and completed
   missions, while others served as instructors in training commands.
   Operations continued without issue, as many Plaintiffs practiced mitigation
   techniques—social distancing, testing, quarantining, etc.                      Defendants
   identify no instance where a Plaintiff’s vaccination status—or any service
   member’s vaccination status—compromised a special warfare mission.
           The Navy follows a six-phase, 50-step process to adjudicate religious
   accommodation requests. 3 During the first 13 steps, staff members verify the
   required documents submitted with the request. At steps 14 and 15, staff
   members add the requesting service member’s personal information to a
   “disapproval template” form. There apparently is no approval template. At



           2
             Plaintiffs initially brought their claims against Secretaries Austin and Del Toro in
   both their individual and official capacities. And they also asserted claims under the
   Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701-06. They have, however, since
   filed an amended complaint against the remaining individual Defendants in their official
   capacities alone without bringing any APA claims. President Biden is not named in the
   amended complaint.
           3
             See Deputy Chief of Naval Operations Standard Operating Procedure for
   Religious Accommodations (dated Nov. 2021).




                                                 6
Case: 22-10077     Document: 00516220389          Page: 7   Date Filed: 02/28/2022




                                   No. 22-10077


   step 33, staff members transmit an internal memorandum to Vice Admiral
   John B. Nowell, requesting that he “sign . . . letters disapproving
   immunization waiver requests based on sincerely held religious beliefs.” At
   steps 35 to 38, staff members review the accommodation request and list
   details in a spreadsheet with other requests for Vice Admiral Nowell to
   review. But by then, the disapproval is fully teed-up: the disapproval letter
   has been written; the disapproval and religious accommodation request has
   been packaged with similar requests, and the internal memorandum to Vice
   Admiral Nowell requesting disapproval has been drafted.
         In December 2021, the Navy reported receiving 2,844 requests for
   religious accommodations. A more recent report suggests that more than
   4,000 active duty and Navy Reserve sailors have submitted such requests.
   The Navy has denied them all. Indeed, during the last seven years, the Navy
   has not granted a single religious exemption from any vaccination. Yet, with
   respect to the COVID-19 vaccine, it has approved at least “10 permanent
   medical exemptions, 259 temporary medical exemptions, and 59
   administrative exemptions for active duty sailors, along with seven
   temporary medical exemptions and 24 administrative exemptions for Navy
   Reserve sailors.” At least 17 of the 259 temporary medical exemptions were
   granted to service members assigned to Naval Special Warfare.

                                        ii.
         Plaintiffs represent various Christian denominations within the
   Catholic, Eastern Orthodox, and Protestant Churches. They “each object to




                                        7
Case: 22-10077          Document: 00516220389              Page: 8       Date Filed: 02/28/2022




                                           No. 22-10077


   receiving a COVID-19 vaccination based on their sincerely held religious
   beliefs.” 4
           Plaintiffs each filed a request for a religious accommodation, which
   describes his or her sincere religious beliefs and the substantial burden placed
   on them by the Navy’s vaccine mandate. Many are supported by chaplains’
   memoranda confirming the basis and sincerity of Plaintiffs’ beliefs and
   positions with respect to the COVID-19 vaccine.
           For purposes of this litigation, Plaintiffs also filed declarations,
   confirming their religious beliefs and emphasizing that they do not object to
   undertaking COVID-19 mitigation measures such as masking, social
   distancing, and regular testing. and their experiences during the
   accommodation-request process.
           The declarations also describe their experiences during the religious
   accommodation process. Various commanders told several Plaintiffs that
   they risked losing their special warfare device, the SEAL Trident, if they
   requested a religious accommodation. Many were also declared “medically
   disqualified,” or “non-deployable,” simply as a result of submitting their
   requests. Many Plaintiffs have also become ineligible for travel, transfer to
   other posts including trainings, and advancement in leadership simply
   because       they    are     unvaccinated        and     have      requested       religious
   accommodations. For example, U.S. Navy SEAL 13 was removed from his
   leadership position, setting him back at least two years in progressing to the
   next rank. And U.S. Navy Special Warfare Combatant Craft Crewman 1 was
   denied training and told by a commander that “the Navy does not want to



           4
             Their objections include, inter alia, the vaccines’ ties to aborted fetal cell lines,
   divine instruction not to receive the vaccine, and the mRNA vaccines’ altering the divine
   creation of their body by unnaturally inducing production of spike proteins.




                                                 8
Case: 22-10077      Document: 00516220389           Page: 9   Date Filed: 02/28/2022




                                     No. 22-10077


   spend additional money training someone it is going to lose.” Plaintiffs
   suggest that if the Navy discharges them and seeks recoupment of their
   training and education costs, those expenses could exceed one million dollars
   each.
           Plaintiffs claim their accommodation requests are futile because
   denial is a predetermined outcome. U.S. Navy SEAL 2’s chain of command
   advised him that “all religious accommodation requests will be denied,”
   because “senior leadership . . . has no patience or tolerance for service
   members who refuse COVID-19 vaccination for religious reasons and want
   them out of the SEAL community,” and that “even if a legal challenge is
   somehow successful, the senior leadership of Naval Special Warfare will
   remove [his] special warfare designation.” U.S. Navy SEAL 5 averred that
   “[n]umerous comments from [his] chain of command indicate[d] . . . that
   there [would] be a blanket denial of all religious accommodation requests
   regarding COVID-19 vaccination.” US Navy SEAL 8 averred that his
   “chain of command . . . made it clear that [his] request [would] not be
   approved and . . . provided [him] with information on how to prepared for
   separation from the U.S. Navy.” U.S. Navy SEAL 11 declared that during a
   chief’s meeting, his command master chief told him that “anyone not
   receiving the COVID-19 vaccine is an ‘acceptable loss’ to the Naval Special
   Warfare (NSW) community” and the “legal department used language such
   as ‘when they get denied,’ not ‘if they get denied.’”

                                         iii.
           Three Plaintiffs testified at the preliminary injunction hearing. First,
   U.S. Navy SEAL 3 is stationed as an instructor for a medical training course
   in Mississippi. His missions and duties have been accomplished successfully
   since 2020 notwithstanding COVID-19. His chaplain supported his request
   for religious accommodation, and his commanding officer recommended




                                          9
Case: 22-10077     Document: 00516220389           Page: 10   Date Filed: 02/28/2022




                                    No. 22-10077


   approval. In doing so, his commanding officer explained that “[t]he training
   environment [of the command] often requires close quarters contact for
   prolonged periods of time, however, successful mitigation measures have
   been implemented since the onset of COVID-19 to ensure the safety of the
   staff and students.”     Further, “[t]he cumulative impact of repeated
   accommodations of religious practices of a similar nature would mean my
   command is still able to safely accomplish its mission and protect the health
   and safety of its members”(emphasis added). While his request was pending,
   U.S. Navy SEAL 3 was removed from his duty as an instructor to prepare for
   separation.
          As U.S. Navy SEAL 3’s request moved up the chain of command, the
   Commander of Naval Special Warfare recommended disapproval without
   explanation.   The Deputy Chief of Naval Operations then formally
   disapproved his request. He explained in generic terms that U.S. Navy SEAL
   3 would “inevitably be expected to live and work in close proximity with [his]
   shipmates,” and disapproval was “the least restrictive means available to
   preserve the [DoD’s] compelling interest in military readiness, mission
   accomplishment and the health and safety of military Service Members.”
   The disapproval offered no explanation specific to U.S. Navy SEAL 3’s
   request.
          Second, U.S. Navy SEAL 2 is also stationed as an instructor for a
   special operations tactical program in Mississippi. He explained that teams
   around the country have deployed and were “able to successfully accomplish
   their mission on those deployments through other mitigation tactics with
   respect to COVID-19 before the vaccine.”           And his specific training
   command has successfully accomplished its missions notwithstanding
   COVID-19.




                                        10
Case: 22-10077     Document: 00516220389           Page: 11   Date Filed: 02/28/2022




                                    No. 22-10077


          U.S. Navy SEAL 2’s chaplain and two Catholic bishops supported his
   accommodation request.       His commanding officer also recommended
   approval, for the same reasons stated in U.S. Navy SEAL 3’s recommended
   approval. But the Commander of Naval Special Warfare recommended
   disapproval without explanation—as he did for U.S. Navy SEAL 3. The
   Deputy Chief of Naval Operations subsequently disapproved U.S. Navy
   SEAL 2’s request using the same boilerplate disapproval form with no
   information specific to his request. U.S. Navy SEAL 2 testified that he had
   “seen a number of these denial letters” and “[e]very one of them [he has]
   seen [is] identical.” His appeal remains pending.
          U.S. Navy SEAL 2 testified to adverse actions taken against
   unvaccinated service members requesting religious accommodations. He
   explained that “personnel from different commands have been relieved of
   their milestone positions that, you know, essentially railroad their careers.”
   Further, service members “have been pulled from their commands,” which
   can set their careers back two or three years, and “been made to do menial
   labor tasks, cleaners, sweeping clean grounds, in a temporary assigned duty
   from their actual parent command.”
          Third, U.S. Navy EOD Technician 1 testified that he deployed to
   South Korea in support of a special operations command in early 2020 during
   a significant COVID-19 outbreak. His team completed 76 joint service
   engagements with 21 different U.S. and Korean partner forces, all while
   maintaining effective COVID-19 mitigation tactics in compliance with CDC
   guidelines. He even received a deployment joint service accommodation
   medal from the special operations command in Korea for COVID-19
   mitigation.
          U.S. Navy EOD Technician 1 met with his superiors to discuss his
   religious accommodation request and his commanding officer’s position,




                                         11
Case: 22-10077         Document: 00516220389              Page: 12      Date Filed: 02/28/2022




                                           No. 22-10077


   which was to deny it. They told him that if he received an accommodation,
   “they probably could not find a place for [him] within the community as a
   senior enlisted member.” He believes he “was being coerced into receiving
   the vaccine.” They asked, “with [his] religious beliefs, if [he] thought that
   martyrs would be remembered.”
          The Commanding Officer of the Naval School EOD recommended
   disapproval of U.S. Navy EOD Technician 1’s request, explaining that his
   “reluctance to obtain vaccination has the potential to create total force health
   ramifications” due to his “close quarters, hands-on training that cannot be
   mitigated with COVID-19 protocols.” Without a fully vaccinated staff and
   student population, the recommendation explained, the unit “risk[ed] not
   being able to fully execute its mission.”               The Deputy Chief of Naval
   Operations subsequently disapproved the accommodation request on the
   same boilerplate form used to disapprove the requests of U.S. Navy SEALs
   2 and 3.

                                                iv.
          Following the hearing, the district court preliminarily enjoined
   Secretary Austin, Secretary Del Toro, and the DoD from “applying
   MANMED § 15-105(3)(n)(9); NAVADMIN 225/21; Trident Order #12;
   and NAVADMIN 256/21 to Plaintiffs.” 5 U.S. Navy Seals 1–26 v. Biden, No.
   4:21-cv-01236-O, 2022 WL 34443, *14 (N.D. Tex. Jan. 3, 2022) (O’Connor,
   J.). It further enjoined those Defendants “from taking any adverse action
   against Plaintiffs on the basis of Plaintiffs’ requests for religious
   accommodation.” Id. The court excused Plaintiffs’ failure to exhaust
   military remedies as futile, finding the Navy’s religious accommodation
   process is “an empty formality” because “the denial of each request is


          5
              The district court also dismissed President Biden from the suit.




                                                12
Case: 22-10077      Document: 00516220389             Page: 13      Date Filed: 02/28/2022




                                       No. 22-10077


   predetermined.” Id. at *4; see also id. at *1 (describing process as “theater”
   and finding the Navy “rubber stamps each denial”); id. at *5 (“[T]he
   Plaintiffs’ requests are denied the moment they begin.”). As to Plaintiffs’
   likelihood of success on their RFRA claims, 6 the court found that Defendants
   could not show a compelling interest in vaccinating Plaintiffs because the
   religious accommodation process lacks “individualized assessment” and is
   underinclusive, “includ[ing] carveouts for those participating in clinical
   trials and those with medical contraindications and allergies to vaccines,” but
   not those with religious objections. Id. at *10. Defendants filed a timely
   interlocutory appeal.
          After the preliminary injunction took effect, the Navy formally denied
   U.S. Navy SEAL 16’s appeal of his initially rejected religious accommodation
   request. The denial appears to be a boilerplate letter, mentioning nothing
   specific about SEAL 16’s request. Plaintiffs submit that “SEAL 24 has yet
   to receive his denial, but his command informed him that his appeal was
   denied on February 11.”

                                             v.
          Defendants moved the district court to stay the preliminary injunction
   “to the extent the order precludes Defendants from making the assignment
   and reassignment decisions that the military deems appropriate, taking into
   account Plaintiffs’ vaccination status, including with respect to deployment
   and training.” The court denied the motion, but it clarified that the
   preliminary injunction:




          6
              The district court also concluded that the Defendants’ actions violated the
   Plaintiffs’ First Amendment right to free exercise of religion. We need not review that
   portion of the district court’s ruling.




                                             13
Case: 22-10077        Document: 00516220389              Page: 14       Date Filed: 02/28/2022




                                          No. 22-10077


           [does] not require[] Defendants to make any particular
           personnel assignments. All strategic decisions remain in the
           hands of the Navy. Rather, the preliminary injunction simply
           prohibits adverse action against Plaintiffs based on their
           requests for religious accommodation. This Court will not—
           and cannot—require the Navy to place a particular SEAL in a
           particular training program. But it can—and must—prevent
           the Navy from taking punitive action against that SEAL by
           blocking him from the training program he would otherwise
           attend.
           Defendants subsequently moved this court to partially stay the
   preliminary injunction pending appeal “insofar as it precludes the Navy from
   considering plaintiffs’ vaccination status in making deployment, assignment,
   and other operational decisions.” 7 They maintain that “[f]orcing the Navy
   to deploy plaintiffs while they are unvaccinated threatens the success of
   critical missions and needlessly endangers the health and safety of other
   service members.”

                                   II. Discussion
           “Before addressing the merits, we must be sure that this is a justiciable
   case or controversy under Article III.” Holder v. Humanitarian Law Project,
   561 U.S. 1, 15, 130 S. Ct. 2705, 2717 (2010). If it is not, our inquiry will end.
   If it is, then we must consider whether Defendants have satisfied the four
   factors required to grant a stay pending appeal. See Nken v. Holder, 556 U.S.
   418, 426, 129 S. Ct. 1749, 1756 (2009) (quoting Hilton v. Braunskill, 481 U.S.


           7
            While the interlocutory appeal and emergency motion have been pending in this
   court, proceedings in the district court continue. Plaintiffs sought class certification and
   moved for a class-wide preliminary injunction. They also sought a show cause order,
   arguing that “Defendants are disregarding and willfully violating [the preliminary
   injunction] by continuing to apply the same policies and continuing to impose the same
   injuries on Plaintiffs that initially warranted injunctive relief[.]” Defendants have
   meanwhile moved to dismiss or, alternatively, transfer venue.




                                               14
Case: 22-10077    Document: 00516220389           Page: 15   Date Filed: 02/28/2022




                                   No. 22-10077


   770, 776, 107 S. Ct. 2113, 2119 (1987)). This dispute is justiciable. But
   Defendants have not carried their burden to warrant the issuance of a stay.

                                        A.
          Congress rendered justiciable Plaintiffs’ claims under RFRA, which
   applies to every “branch, department, agency, instrumentality, and official
   (or other person acting under color of law) of the United States[.]”
   42 U.S.C. § 2000bb-2(1). RFRA, in turn, sets the standards binding every
   department of the United States to recognize and accommodate sincerely
   held religious beliefs. It undoubtedly “applies in the military context.”
   United States v. Sterling, 75 M.J. 407, 410 (C.A.A.F. 2016), cert. denied,
   137 S. Ct. 2212 (2017).     This makes sense because service members
   “experience increased needs for religion as the result of being uprooted from
   their home environments, transported often thousands of miles to territories
   entirely strange to them, and confronted there with new stresses that would
   not otherwise have been encountered if they had remained at home.” Katcoff
   v. Marsh, 755 F.2d 223, 227 (2nd Cir. 1985). Federal courts are therefore
   empowered to adjudicate RFRA’s application to these Plaintiffs.
          Notwithstanding RFRA’s broad scope, the district court below, as
   well as other courts, have believed themselves bound by a judicial abstention
   doctrine created in Mindes v. Seaman, 453 F.2d 197 (5th Cir. 1971). In that
   case, the court sought to identify situations in which federal courts, faced
   with claims implicating internal military affairs, must withhold adjudication
   in favor of military decision-making. Mindes abstention is rooted in the
   federal common law principle of “comity.” Mindes, 453 F.2d at 199. But it
   is likely that, following RFRA’s enactment, abstention based on the Mindes




                                        15
Case: 22-10077        Document: 00516220389              Page: 16       Date Filed: 02/28/2022




                                          No. 22-10077


   test is no longer permissible. 8 RFRA “operates as a kind of super statute,
   displacing the normal operation of other federal laws[.]” Bostock v. Clayton
   County, 140 S. Ct. 1731, 1754 (2020). It would not be a stretch to conclude
   that RFRA must also displace a judge-created abstention doctrine. “[W]hen
   Congress addresses a question previously governed by a decision rested on
   federal common law the need for such an unusual exercise of lawmaking by
   federal courts disappears.” City of Milwaukee v. Illinois, 451 U.S. 304, 314,
   101 S. Ct. 1784, 1791 (1981).
           In an abundance of caution and deferring to circuit precedent,
   however, we consider whether Mindes abstention ought to apply here.
   Mindes requires courts to “examine the substance of [a plaintiff’s] allegation
   [implicating internal military affairs] in light of the policy reasons behind
   nonreview of military matters.” 9 453 F.2d at 201. In doing so, courts must
   first determine whether “[t]he plaintiff has alleged a deprivation of
   constitutional rights or that the military violated statutes or its own
   regulations[.]” Meister v. Tex. Adjutant Gen.’s Dep’t, 233 F.3d 332, 339 (5th
   Cir. 2000) (citing Mindes, 453 F.2d at 201). Courts must next assess whether
   the plaintiff has exhausted all available intra-service corrective measures.
   Mindes, 453 F.2d at 201. If the plaintiff satisfies both criteria, then the court
   considers a series of factors, which amount to a synopsis of pre-Mendes case


           8
             A respected treatise disagrees with Mindes on other grounds, stating that “[t]here
   is nothing in the power of Congress to make rules for the government and regulation of the
   land and naval forces, nor in the powers of the President as commander in chief, that ousts
   the power of courts to protect the constitutional rights of individuals against improper
   military actions.” 13C Charles Alan Wright & Arthur R. Miller, Federal
   Practice and Procedure § 2942 n.80 (3d ed. Apr. 2021 update).
           9
             Among a number of reasons for imposing an exhaustion requirement, the court
   stated that “the greatest reluctance to accord judicial review [of internal military affairs]
   has stemmed from the proper concern that such review might stultify the military in the
   performance of its vital mission.” Id. at 199.




                                                16
Case: 22-10077      Document: 00516220389             Page: 17      Date Filed: 02/28/2022




                                       No. 22-10077


   law that had adjudicated claims arising from military service: (1) “[t]he
   nature and strength of the plaintiff’s challenge to the military
   determination[;]” (2) “[t]he potential injury to the plaintiff if review is
   refused[;]” (3) “[t]he type and degree of anticipated interference with the
   military function[;]” and (4) “[t]he extent to which the exercise of military
   expertise or discretion is involved.” Id. at 201-02.

                                             i.
          Plaintiffs satisfy the first threshold Mendes inquiry because they allege
   constitutional violations of the First Amendment and RFRA, which “secures
   Congress’ view of the right to free exercise under the First Amendment[.]”
   Tanzin v. Tanvir, 141 S. Ct. 486, 489 (2020).
          With respect to the second inquiry, this court has held that “[i]n the
   military context, the exhaustion requirement promotes the efficient
   operation of the military’s judicial and administrative systems, allowing the
   military an opportunity to fully exercise its own expertise and discretion prior
   to any civilian court review.” Von Hoffburg v. Alexander, 615 F.2d 633, 637-
   38 (5th Cir. 1980) (citing Hodges v. Callaway, 499 F.2d 417 (5th Cir. 1974)).
   Nonetheless, exhaustion is unnecessary if, inter alia, the administrative
   remedy is futile and plaintiffs raise substantial constitutional claims. Id. at
   638 (citations omitted).
          Plaintiffs are exempted from exhausting their administrative remedies
   for both of these reasons. 10 The Navy has not accommodated any religious
   request to abstain from any vaccination in seven years, and to date it has
   denied all religiously based claims for exemption from COVID-19


          10
            The two Plaintiffs whose appeals have been finally adjudicated require no such
   exemption, so this analysis only pertains to the 33 who have not received any final
   determinations.




                                             17
Case: 22-10077        Document: 00516220389               Page: 18       Date Filed: 02/28/2022




                                          No. 22-10077


   vaccination. It is true that futility is not a function of the likely ultimate
   success of administrative exhaustion. But evidence, recited previously and
   not meaningfully challenged here, suggests that the Navy has effectively
   stacked the deck against even those exemptions supported by Plaintiffs’
   immediate commanding officers and military chaplains. This is sufficiently
   probative of futility. 11 Further, as explained more fully below, Plaintiffs raise
   substantial, legally clear-cut questions under RFRA. Courts are specifically
   equipped to address RFRA claims and, by the same token, the issues are less
   suitable for administrative adjudication. Plaintiffs have thus satisfied the
   threshold criteria required by Mindes. But a final justiciability determination
   depends on considering the four additional Mindes points.

                                                ii.
           The district court determined that each of the four additional Mindes
   considerations favors justiciability. We agree.
           The constitutional underpinnings and merit of Plaintiffs’ claims weigh
   in favor of granting judicial review. Constitutional claims are “normally
   more important than those having only a statutory or regulatory base[.]”
   Mindes, 453 F.2d at 201. Indeed, this court has favorably cited the Ninth
   Circuit’s determination that “[r]esolving a claim founded solely upon a
   constitutional right is singularly suited to a judicial forum and clearly
   inappropriate to an administrative board.” Downen v. Warner, 481 F.2d 642,
   643 (9th Cir. 1973); see Von Hoffburg, 615 F.2d at 638 (citing Downen,


           11
             Unlike in this case, the Marines in Church v. Biden “advanced no argument or
   evidence demonstrating that obtaining review of any future discipline or removal pursuant
   to ordinary military review procedures would be futile or inadequate.” 2021 WL 5179215,
   at *11. Similarly, the court in Robert v. Austin, found that “Plaintiffs’ contention that they
   may be subject to discipline for refusing to take a vaccine appear[ed] to be based on nothing
   more than speculation.” 2022 WL 103374, at *3. Plaintiffs here have done the exact
   opposite.




                                                18
Case: 22-10077        Document: 00516220389               Page: 19       Date Filed: 02/28/2022




                                          No. 22-10077


   481 F.2d at 643). This is especially so when a plaintiff’s claims are “founded
   on infringement of specific constitutional rights[.]” NeSmith v. Fulton,
   615 F.2d 196, 201-02 (5th Cir. 1980) (citations omitted). Plaintiffs allege
   specific, and far from frivolous, violations of their free exercise rights under
   both the First Amendment and RFRA. Thus, the nature and strength of
   Plaintiffs’ claims weigh in favor of judicial resolution.
           Plaintiffs also face irreparable harm if judicial review is denied. “In
   general, a harm is irreparable where there is no adequate remedy at law, such
   as monetary damages.” Janvey v. Alguire, 647 F.3d 585, 600 (5th Cir. 2011)
   (citation omitted). “The loss of First Amendment freedoms, for even
   minimal periods of time unquestionably constitutes irreparable injury.”
   Opulent Life Church v. City of Holly Springs Miss., 697 F.3d 279, 295 (5th Cir.
   2012) (quoting Elrod v. Burns, 427 U.S. 347, 373, 96 S. Ct. 2673, 2690 (1976)
   (plurality opinion)). “This principle applies with equal force to the violation
   of [RFRA] rights because [RFRA] enforces First Amendment freedoms, and
   the statute requires courts to construe it broadly to protect religious
   exercise.” 12 Id. (citations omitted). At base, Plaintiffs are staring down even
   more than “a choice between their job(s) and their jab(s).” BST Holdings,
   L.L.C. v. OSHA, 17 F.4th 604, 618 (5th Cir. 2021).                       By pitting their
   consciences against their livelihoods, the vaccine requirements would crush
   Plaintiffs’ free exercise of religion.




           12
               Opulent Life Church involved claims under Religious Land Use and
   Institutionalized Persons Act (RLUIPA), 42 U.S.C. §§ 2000cc, et seq., but “[b]oth RFRA
   and RLUIPA impose essentially the same requirements as Sherbert [v. Verner, 374 U.S. 398,
   83 S. Ct. 1790 (1963)]” Fulton v. City of Phila., 141 S. Ct. 1868, 1922 (2021) (Barrett, J.,
   concurring); see also Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 695, 134 S. Ct. 2751,
   2761 (2014) (citation omitted) (RLUIPA “imposes the same general test as RFRA but on
   a more limited category of governmental actions.”).




                                                19
Case: 22-10077       Document: 00516220389              Page: 20       Date Filed: 02/28/2022




                                         No. 22-10077


           The most problematic of the Mindes considerations is whether judicial
   review of Plaintiffs’ claims would seriously impede the Navy’s performance
   of its vital duties. Because “there will always be some interference when
   review is granted,” courts ought to abstain only where “the interference
   would be such as to seriously impede the military in the performance of vital
   duties[.]” Mindes, 453 F.2d at 201. We are aware of the Navy’s general
   objection that federal court resolution of these claims “cause[s] direct and
   immediate impact to mission execution.” 13 But the Navy acknowledges that
   it has granted hundreds of medical exemptions from the COVID-19 vaccine,
   at least 17 of which were temporary medical exemptions for those in Naval
   Special Warfare. 14 Only 35 Plaintiffs seek religious accommodations here.
   And “5,035 active component and 2,960 Ready Reserve sailors” remained
   unvaccinated as of January 27, 2022. It is therefore “illogical . . . that
   Plaintiff[s’] religious-based refusal to take a COVID-19 vaccine would
   ‘seriously impede’ military function when the [Navy] has [over 5,000]
   service members still on duty who are just as unvaccinated as [the
   Plaintiffs].” 15 Air Force Officer, 2022 WL 468799, at *7. In fact, Vice Admiral



           13
             The commanding officer of two Plaintiffs, however, averred that “the
   cumulative impact of repeated accommodations of religious practices . . . would mean [his]
   command is still able to safely accomplish its mission and protect the health and safety of
   its members.”
           14
             The Navy’s willingness to grant hundreds of medical exemptions undermines its
   reliance on decisions like Goldman v. Weinberger, 475 U.S. 503, 106 S. Ct. 1310 (1986),
   abrogated by 10 U.S.C. § 774(a)-(b). The Goldman court held that “the First Amendment
   does not require the military to accommodate [wearing a yarmulke] in the face of its view
   that they would detract from the uniformity sought by the dress regulations.” Id. at
   475 U.S. at 509-10, 106 S. Ct. at 1314. The Navy is currently 99.4% uniform in its COVID-
   19 vaccination status. To the extent that the remaining 0.6% are not uniform, the
   exemptions granted by the Navy belie its insistence on uniformity in this case.
           15
             The Navy had formally discharged 45 sailors for refusing the COVID-19 vaccine
   as of January 27, 2022.




                                               20
Case: 22-10077       Document: 00516220389              Page: 21      Date Filed: 02/28/2022




                                         No. 22-10077


   William Merz recently observed that during operations conducted with fully
   vaccinated personnel, the Omicron variant in particular is “coming and going
   all the time, [in] very small numbers, and [with] really no operational
   impact[.]” 16 Significantly, the Navy recently aligned its testing and isolation
   guidelines with updated, looser CDC protocols, which recommend isolation
   for those who test positive only “for five days or until symptoms have
   cleared, depending on which is longer.” Such individuals then only have to
   “wear a mask for an additional five days.” Thus, “Navy teams are [] very,
   very attuned to watching their indications and reacting to [the virus].” 17
           Finally, the extent to which military expertise or discretion is involved
   does not militate against judicial review. “Courts should defer to the
   superior knowledge and experience of professionals in matters such as
   promotions or orders directly related to specific military functions.” Mindes,
   453 F.2d at 201-02. To be sure, “[t]he complex, subtle, and professional
   decisions as to the composition, training, equipping, and control of a military
   force are essentially professional military judgments[.]” Gilligan v. Morgan,
   413 U.S. 1, 10, 93 S. Ct. 2440, 2446 (1973) The Navy may permissibly
   classify any number of Plaintiffs as deployable or non-deployable for a wide
   variety of reasons. But if the Navy’s plan is to ignore RFRA’s protections,
   as it seems to be on the record before us, courts must intervene because




           16
             Defendants insist that this quotation is taken out of context. But the “context”
   they emphasize is based on the article’s summary of Admiral Merz’s sentiments, not the
   words of Admiral Merz himself. We rely on the admiral’s quoted words.
           17
             Also noteworthy concerning the comparative efficacy of vaccination is that the
   USS Milwaukee was “sidelined” in December 2021 by a COVID-19 outbreak despite
   having a fully vaccinated crew; and over 15 members of one Plaintiff’s entirely vaccinated
   detachment contracted, or were exposed to, COVID-19 during a training exercise.




                                              21
Case: 22-10077         Document: 00516220389                Page: 22       Date Filed: 02/28/2022




                                            No. 22-10077


   “[g]enerals don’t make good judges—especially when it comes to nuanced
   constitutional issues.” 18 Air Force Officer, 2022 WL 468799, at *8.
          Accordingly, even under Mindes, Plaintiffs’ claims are justiciable.
                                                  B.
          When considering whether to grant a stay pending appeal, a court
   must consider:
          o First, whether the stay applicants have made a strong
            showing that they are likely to succeed on the merits;
          o Second, whether the applicants will be irreparably harmed
            absent a stay;
          o Third, whether issuance of the stay will substantially injure
            the other parties; and
          o Fourth, where the public interest lies.
   Nken, 556 U.S. at 426, 129 S. Ct. 1756 (quoting Hilton, 481 U.S. at 776,
   107 S. Ct. at 2119). The first two factors “are the most critical.” Id. at 434.
                                                  i.
          Defendants argue that they are likely to prevail because Plaintiffs’
   claims are non-justiciable and otherwise lack merit. But we reject non-
   justiciability, and the district court painstakingly explained why, at a
   minimum, their RFRA claims are meritorious. We elaborate on the district
   court’s reasoning.
          As the Supreme Court has noted, RFRA affords even “greater
   protection for religious exercise than is available under the First
   Amendment[]” and provides that the:



          18
               Judge Tilman E. Self III is a former Army artillery officer. Id. at *5.




                                                  22
Case: 22-10077     Document: 00516220389            Page: 23    Date Filed: 02/28/2022




                                     No. 22-10077


          Government may substantially burden a person’s exercise of
          religion only if it demonstrates that application of the burden
          to the person—(1) is in furtherance of a compelling
          governmental interest; and (2) is the least restrictive means of
          furthering that compelling governmental interest.
   Holt v. Hobbs, 574 U.S. 352, 357, 135 S. Ct. 853, 859-60 (2015); 42 U.S.C.
   § 2000bb-1. “[T]he ‘exercise of religion’ often involves not only belief and
   profession but the performance of (or abstention from) physical acts[.]”
   Employment Div. v. Smith, 494 U.S. 872, 877, 110 S. Ct. 1595, 1599 (1990).
   And “a government action or regulation creates a ‘substantial burden’ on a
   religious exercise if it truly pressures the adherent to significantly modify his
   religious behavior and significantly violates his religious beliefs.” Adkins v.
   Kaspar, 393 F.3d 559, 570 (5th Cir. 2004) (involving RLUIPA). Once a
   plaintiff demonstrates a substantial burden on his exercise of religion,
   “RFRA requires the Government to demonstrate that the compelling
   interest test is satisfied through application of the challenged law ‘to the
   person’—the particular claimant whose sincere exercise of religion is being
   substantially burdened.” Gonzales v. O Centro Espirita Beneficente Uniao do
   Vegetal, 546 U.S. 418, 430-431, 126 S. Ct. 1211, 1220 (2006) (quoting
   42 U.S.C. § 2000bb-1(b)). This is a “high bar.” Little Sisters of the Poor
   Saints Peter & Paul Home v. Pennsylvania, 140 S. Ct. 2367, 2392 (2020) (Alito,
   J., concurring). This already high bar is raised even higher “[w]here a
   regulation already provides an exception from the law for a particular
   group[.]” McAllen Grace Brethren Church v. Salazar, 764 F.3d 465, 472 (5th
   Cir. 2014) (citations omitted); see also Fulton, 141 S. Ct. at 1878-83.
          The Navy does not even dispute that its COVID-19 vaccination
   requirements substantially burden each Plaintiff’s free exercise of religion,
   but the nature of the injury bears emphasis. Plaintiffs have thoughtfully
   articulated their sincere religious objections to taking the vaccine itself.
   Accepting the vaccine would directly burden their respective faiths by forcing



                                          23
Case: 22-10077       Document: 00516220389              Page: 24       Date Filed: 02/28/2022




                                         No. 22-10077


   them to inject an unremovable substance at odds with their most profound
   convictions. This injury would outlast their military service, making the
   decision whether to acquiesce far more difficult than just choosing between
   “their job(s) and their jab(s).” BST Holdings, 17 F.4th at 618. The vaccine
   requirements principally compete against their faiths and secondarily against
   their livelihoods. These circumstances impose a substantial burden on
   Plaintiffs. See Little Sisters of the Poor, 140 S. Ct. at 2391 (contraceptive
   mandate imposed a substantial burden on employers that had religious
   objections to contraceptives and believed that complying would make them
   complicit in the provision of contraceptives); see also Holt, 574 U.S. at 361,
   135 S. Ct. at 862 (RLUIPA context) (a grooming policy “substantially
   burden[ed] [a prisoner’s] religious exercise[]” where he “face[d] serious
   disciplinary action[]” for contravening that policy).
           In an attempt to subordinate Plaintiffs’ protected interest, the Navy
   focuses instead on its institutional interests. Defendants’ position is that:
           The Navy has an extraordinarily compelling interest in
           requiring that service members generally—and these plaintiffs
           in particular—be vaccinated against COVID-19, both (1) to
           reduce the risk that they become seriously ill and jeopardize the
           success of critical missions and (2) to protect the health of their
           fellow service members.
   The Navy has been extraordinarily successful in vaccinating service
   members, as at least 99.4% of whom are vaccinated. 19 But that general interest
   is nevertheless insufficient under RFRA.                  The Navy must instead
   “scrutinize[] the asserted harm of granting specific exemptions to particular
   religious claimants.” O Centro, 546 U.S., at 431, 126 S. Ct. at 1220. “The


           19
             As the district court explained in denying Defendants’ stay motion, statistically
   speaking, “vaccinated servicemembers are far more likely to encounter other unvaccinated
   individuals off-base among the general public than among their ranks.”




                                               24
Case: 22-10077       Document: 00516220389             Page: 25      Date Filed: 02/28/2022




                                        No. 22-10077


   question, then, is not whether [the Navy has] a compelling interest in
   enforcing its [vaccination] policies generally, but whether it has such an
   interest in denying an exception to [each Plaintiff].” Fulton, 141 S. Ct. at
   1881. And RFRA “demands much more[]” than deferring to “officials’
   mere say-so that they could not accommodate [a plaintiff’s religious
   accommodation] request.” Holt, 574 U.S. at 369, 135 S. Ct. at 866 (RLUIPA
   context). That is because “only the gravest abuses, endangering paramount
   interests, give occasion for permissible limitation[]” on the free exercise of
   religion. Sherbert v. Verner, 374 U.S. 398, 406, 83 S. Ct. 1790, 1795 (1963)
   (internal quotation marks and citations omitted). 20
           Defendants have not demonstrated “paramount interests” that
   justify vaccinating these 35 Plaintiffs against COVID-19 in violation of their
   religious beliefs. They insist that “given the small units and remote locations
   in which special-operations forces typically operate, military commanders
   have determined that unvaccinated service members are at significantly
   higher risk of becoming severely ill from COVID-19 and are therefore
   medically unqualified to deploy.” But “[r]outine [Naval Special Warfare]
   mission risks include everything from gunshot wounds, blast injuries,
   parachute accidents, dive injuries, aircraft emergencies, and vehicle rollovers
   to animal bites, swimming or diving in polluted waters, and breathing toxic
   chemical fumes.” There is no evidence that the Navy has evacuated anyone
   from such missions due to COVID-19 since it instituted the vaccine mandate,
   but Plaintiffs engage in life-threatening actions that may create risks of equal
   or greater magnitude than the virus.




           20
             Sherbert, of course, formed the foundation for RFRA. See Fulton, 141 S. Ct. at
   1922 (Barrett, J., concurring).




                                             25
Case: 22-10077       Document: 00516220389             Page: 26       Date Filed: 02/28/2022




                                        No. 22-10077


           More specifically, multiple Plaintiffs successfully deployed overseas
   before and after the vaccine became available, and one even received a Joint
   Service Commendation Medal for “safely navigating restricted movement
   and distancing requirements” while deployed in South Korea between
   January and June 2020. 21 Plaintiffs also trained other SEALs preparing for
   deployments at various points during the pandemic while remaining
   unvaccinated.
           The Navy’s alleged compelling interest is further undermined by
   other salient facts. It has granted temporary medical exemptions to 17 Special
   Warfare members, yet no reason is given for differentiating those service
   members from Plaintiffs.            That renders the vaccine requirements
   “underinclusive.”        Navy Seals 1–26, 2022 WL 34443, at *10.                   And
   “underinclusiveness . . . is often regarded as a telltale sign that the
   government’s interest in enacting a liberty-restraining pronouncement is not
   in fact ‘compelling.’ ” BST Holdings, 17 F.4th at 616 (citing Church of the
   Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 542-46, 113 S. Ct.
   2217, 2231-34(1993)); See also Holt, 574 U.S. at 367, 135 S. Ct. at 865
   (RLUIPA context) (a policy was substantially underinclusive where a prison
   “denied petitioner’s request to grow a 1/2-inch beard [for religious reasons]
   [while permitting] prisoners with a dermatological condition to grow 1/4-
   inch beards.”).       Moreover, in none of the letters denying religious
   accommodations to these Plaintiffs has the Navy articulated Plaintiff-specific
   reasons for its decisions. 22 Further evidencing that there is a pattern of


           21
           During this deployment, Navy EOD Technician 1 completed 76 joint service
   engagements with 21 U.S. and Korean partner forces, all while maintaining effective
   COVID-19 mitigation tactics in compliance with CDC guidelines.
           22
             On the contrary, some of the remarks uttered by superior officers to Plaintiffs
   could be regarded as outright hostile to their desire for religious accommodations. See
   Masterpiece Cakeshop, Ltd. v. Colorado Civil Rights Comm’n, 138 S. Ct. 1719, 1732 (2018).




                                              26
Case: 22-10077     Document: 00516220389           Page: 27   Date Filed: 02/28/2022




                                    No. 22-10077


   disregard for RFRA rights rather than individualized consideration of
   Plaintiffs’ requests, the Navy admits it has not granted a single religious
   accommodation. Yet surely, had the Navy been conscientiously adhering to
   RFRA, it could have adopted least restrictive means to accommodate
   religious objections against forced vaccinations, for instance, to benefit
   personnel working from desks, warehouses, or remote locations.
          Considering the record as a whole, we agree with the district court that
   Defendants have not shown a compelling interest to deny religious
   accommodations to each of these 35 Plaintiffs. Indeed, the “marginal
   interest” in vaccinating each Plaintiff appears to be negligible; consequently,
   Defendants lack a sufficiently compelling interest to vaccinate Plaintiffs.
   Hobby Lobby, 573 U.S. at 727, 134 S. Ct. at 2779 (citing O Centro, 546 U.S. at
   431, 126 S. Ct.at 1220-21).
          In the absence of a compelling interest, the first Nken factor weighs
   against granting the requested partial stay.
                                         ii.
          Defendants also contend that “[b]y requiring the Navy to disregard
   plaintiffs’ unvaccinated status in making deployment, assignment, and other
   operational decisions, the preliminary injunction irreparably damages the
   Navy and the public.” We disagree.
          Despite their concerns, Defendants do not face irreparable harm in
   the absence of a stay. “[B]ecause the Government has requested a stay
   pending completion of appellate proceedings, the relevant question is
   whether the Government will be irreparably harmed during the pendency of the
   appeal.” State v. Biden, 10 F.4th 538, 559 (5th Cir. 2021) (emphasis in
   original). Defendants emphasize that the Navy “must deploy only service
   members who are at the least risk of becoming severely ill, leaving their units
   shorthanded and potentially unable to complete missions.” In any event, the




                                         27
Case: 22-10077        Document: 00516220389               Page: 28        Date Filed: 02/28/2022




                                           No. 22-10077


   district court clarified that the preliminary injunction “simply prohibits
   adverse action against Plaintiffs based on their requests for religious
   accommodation.” Defendants therefore remain able to make decisions
   based on other neutral factors. And “[e]ven if [Defendants are] correct that
   long-term compliance with the district court’s injunction would cause
   irreparable harm, [they] present[] no reason to think that [they] cannot
   comply with the district court’s [injunction] while the appeal proceeds.” 23
   Biden, 10 F.4th at 559.
                                                iii.
           Partially staying the preliminary injunction pending appeal would
   substantially harm Plaintiffs. As we noted, Plaintiffs’ First Amendment
   freedoms are seriously infringed by the Navy’s vaccine requirements. See
   BST Holdings, 17 F.4th at 618; see also Holt, 574 U.S. at 361, 135 S. Ct. at 862;
   Little Sisters of the Poor, 140 S. Ct. at 2391.                    These infringements
   “unquestionably constitute[] irreparable injur[ies].” Opulent Life Church,
   697 F.3d at 295 (quoting Elrod, 427 U.S. at 373, 96 S. Ct. at 2690). No further
   showing is necessary for Plaintiffs to demonstrate that even partially staying
   the injunction would irreparably harm them.
                                                iv.
           The issuance of Defendants’ requested stay would also disserve the
   public interest.        Defendants contend that “[i]n cases involving the
   government, the harm to the government and the public interest merge.”


           23
              Any injury to Defendants is also “outweighed by [Plaintiffs’] strong likelihood
   of success on the merits.” Freedom From Religion Found., Inc. v. Mack, 4 F.4th 306, 316 (5th
   Cir. 2021) (collecting cases). Relatedly, if the vaccine requirements violate Plaintiffs’ First
   Amendment rights—as they have demonstrated is likely at least under RFRA—then the
   Navy’s claimed harm “is really ‘no harm at all.’” McDonald v. Longley, 4 F.4th 229, 254
   (5th Cir. 2021) (quoting Christian Legal Soc’y v. Walker, 453 F.3d 853, 867 (7th Cir. 2006)).




                                                 28
Case: 22-10077     Document: 00516220389           Page: 29   Date Filed: 02/28/2022




                                    No. 22-10077


   That is mistaken. Those factors merge “when the Government is the
   opposing party[,]” i.e., when the government is not the party applying for a
   stay.   Nken, 556 U.S. at 435, 129 S. Ct. 1762.        Here the government
   Defendants are applying for a stay and Plaintiffs are the opposing party. The
   public interest factor is therefore distinct.       At any rate, “injunctions
   protecting First Amendment freedoms are always in the public interest.”
   Texans for Free Enter. v. Tex. Ethics Comm’n, 732 F.3d 535, 539 (5th Cir. 2013)
   (quoting Christian Legal Soc’y, 453 F.3d at 859).
                               III. Conclusion
           The motion by Defendants for a partial stay of the preliminary
   injunction pending appeal is DENIED.




                                         29